DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 4-22 are pending in the application.
This office action is in response to the amendment filed on 8/1/2022.
All previous rejection not reiterated in this office action are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation of “each of the multiple sites in the whole genome mutagenic DNA sequence is a respective sub-sequence of the whole genome mutagenic DNA sequence” renders the claim indefinite because it is unclear whether it means the multiple sites is a fragment of DNA that contains the mutation nucleotide(s) or it is a subsequence of whole genome. 
Dependent claims 16-20 are rejected for same reason because they depend on claim 1.
This is a new ground of rejection necessitated by amendment. 
Regarding claim 4, the word “substantial” renders the claim indefinite because it is unclear what amount of change in the DNA sequence of an organism is considered to be “substantial.”  Does it mean change of one genetic code, two genetic code…one thousand genetic code? Moreover, the recitation of “determining a desired DNA sequence, the desired sequence being a DNA sequence to which it is desired that DNA sequence of the organism be substantially changed” “the desired DNA sequence being determined by a method comprising the steps of: sequencing a number of whole genome DNA sequence samples to determine, for each of the sample, a respective sample sequence, and establishing that, for each nucleotides position in the desired DNA sequence, the nucleotide at the nucleotide position in the desired DNA sequence is the nucleotide at the corresponding nucleotide position in a majority of the sample sequence” renders the claim indefinite because it is unclear whether it is the nucleotide(s) at the positions in a majority of the sample is being changed, or the nucleotides is changed to corresponding position in a majority of the sample.  
This is a new ground of rejection necessitated by amendment. 
Regarding claim 5, the recitation of “the nucleotide desirable for the nucleotide position in the desired DNA sequence is the nucleotide in the corresponding nucleotide position in the germline whole genome DNA sequence of the organism” renders the claim indefinite because claim 4 of which claim 5 depends on, recites the desired DNA sequence is at the corresponding nucleotide position in a majority of the sample sequence.” It is thus unclear how the desired sequence is determined, the germline sequence or the majority sample sequence?
This is a new ground of rejection necessitated by amendment. 
 
Regarding claim 6, the recitation of “ wherein the is sufficient to establish that an error probability…the desired probability is no greater than the total number of nucleotides in the germline whole-genome DNA sequence of the organism” render the claim indefinite claim limitation(s) is very confusing for the error probability and how it is related to the method of changing a DNA sequence of an organism.  
This is a new ground of rejection necessitated by amendment. 
Regarding claim 8, the recitation of “determining the number of samples, the determining including using in a calculation for determining the number, an error rate of a sequencing method used to sequence at least one of the sample” renders the claim indefinite because it is unclear whether number of samples is being determined or error rate of a sequencing method being determined.  
This is a new ground of rejection necessitated by amendment. 
Regarding claim 10, the recitation of “selecting a delivery vehicle and a targeted nuclease that meet at least one dose requirement” renders the claim indefinite because it is unclear how the delivery vehicle is being selected.  For example, it is unclear how to select a delivery vehicle based on the dose characteristic of cutting mechanism. The limitation is also confusing because one of the dose requirement is established by delivery vehicle characteristic, and the delivery vehicle is selected by dose requirement, which appears going in loops.  
In response, Applicant asserts the amendment has clear meaning. 
This is not persuasive for reason discussed in the rejection.
The recitation of “when the base pair sequence is compatible with the specific at least one binding site sequence” renders the claim indefinite because it is unclear what is considered to be “compatible” for the binding site sequence. Does it mean they can co-exist in some form, binding to each other, share some homology (if so, what percentage)? It is also unclear how this compatibility can establish a binding site location information including start location, end location and a base pair letter sequence.  
In response, Applicant asserts that compatibility of the a base pair sequence with a binding site can be determined by methods detailed in paragraph [0187]-[0191] and methods in the prior art. Applicant argues that it is known in the art that any identified binding site inherently has a start location, an end location, and a base pair sequence, and an example is provided in paragraphs [0192]-[0196].
This argument is not persuasive because the meaning of a term cannot be defined by methods that may be used to determine “compatibility” in certain situation(s) or examples of how to determine “compatibility.” While binding site will have start location and end location, it is unclear how it is determined by “compatibility.”
The recitation of “rules including one or more of a) a distance from the candidate binding site and b) a base pair length” renders the claim indefinite because it is unclear what is the distance between, the candidate binding site and? 
In response, Applicant argues that a “distance” from the candidate binding site refers to a measurement well known in the art such as how many nucleotides away along the DNA chain” and an example is provided in paragraph [0197]-[0201] of specification.  
This argument is not considered unpersuasive because given broadest reasonable interpretation (BRI), a distance means a line between two points, if the starting point is the binding site, where does it end? Method of measuring a distance does not provide limiting definition of what is the distance.  
The term “cutting profile” also renders the claim indefinite because it is unclear what this term encompasses. The specification does not provide a limiting definition for this term.  
In response, Applicant asserts that paragraph [0202]-[0206] gives examples of the nature of a “cutting profile.”
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation.
The recitation of “establish the candidate cut location as a respective appropriate cut location based on at least one cut location suitability factor, the suitability factor being one or more of a homology repair template maximum size…” renders the claim indefinite because it is unclear how the template size, homology harm size or donor sequence size can determine whether cut location is appropriate.  
In response, Applicant asserts that paragraph [0207]-[0233] gives examples of the how factors relate to appropriateness of cut location.
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation.
The recitation of “the group meeting at least one compatibility requirement with respect to at least one other homology repair template target group” renders the claim indefinite because it is unclear what this compatibility requirement is referring to.  Homology to other homology repair template group, homology to the targeting site, capable of being mixed in a composition, being able hybridize to each other?
In response, Applicant asserts that paragraph [0234]-[0271] gives examples of the compatibility considerations at issue.  
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation.
The term “dose target site” renders the claim indefinite because it is unclear what is considered to be a “dose” target site. The meaning of every term used in a claim should be apparent from the prior art or from the specification and drawings at the time the application is filed. This term is not known in prior art, nor is it define by the present specification.
In response, Applicant asserts that paragraph [0272]-[0275] gives examples of the term “dose target site”, and paragraph [0274] specifically defines, as an example, a dose target site as “target sites that will be the sites, of the organism DNA sequence, targeted by the dose.” 
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation. The examples definition of paragraph [0274] is also confusing because it is unclear how the organism DNA may be targeted by a “dose,” which normally means an amount of medication. 
The recitation “translate each dose target site into a respective targeted nuclease targeting sequence” renders the claim indefinite because it is unclear how the translation or conversion is performed.
In response, Applicant asserts that paragraph [0276]-[0280] gives examples of such a process and that others are known in the art. 
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation.

Regarding claim 11, the recitation of “a targeted nuclease required binding sequence distribution” renders the claim indefinite because it is unclear where the target nuclease binding sequence is being distributed.  
In response, Applicant argues that the term “distribution” is not referring to where the binding sites are being distributed, but rather to their distribution along the DNA chain.  
This is not found persuasive because it is still unclear where along the DNA chain the targeted nuclease binding sequence is being distributed and how it is being a characteristic of a targeted nuclease.  
The recitation of “a location of cut relative to landing location” renders the claim indefinite because it is unclear what “landing location” the claim is referring to. 
This is a new ground of rejection necessitated by amendment.  
Regarding claim 12, the recitation of “a donor sequence overlap limit” and “a homology repair template overlap limit” renders the claim indefinite because it is unclear what the donor sequence or homology template is overlapped with, and what is the limit for determining compatibility.  
In response, Applicant asserts that paragraph [0234]-[0271] and section 3.1, image 3 and the last page of the Applicant’s provisional patent application number 62,567,744 explains examples of the compatibility consideration at issue.  
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation.
Regarding claim 20, the recitation of “a plurality of homologous repair templates based on at least one of the plurality of targeting sequences” renders the claim indefinite because what is considered as basis for the plurality of targeting sequences is unclear.  
In response, Applicant asserts that paragraph [0132] and [0234-0271] and especially paragraphs [0268-0271] gives examples how targeting sequences serve as basis for corresponding homologous repair templates.  
This is not persuasive because “examples” does not provide metes and bounds of the claim limitation.
Dependent claims 7, 9, 13-19, 21 and 22 are rejected for same reason because they depend on claims 1, 6 and 10.  

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 4-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This is a new ground of rejection necessitated by amendment.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue."  These factors include, but are not limited to: (a) the nature of the invention; (b) the breadth of the claims; (c) the state of the prior art; (d) the amount of direction provided by the inventor; (e) the existence of working examples; (f) the relative skill of those in the art; (g) whether the quantity of experimentation needed to make or use the invention based on the content of the disclosure is "undue"; and (h) the level of predictability in the art (MPEP 2164.01 (a)).
The nature of the invention
Claim 1 is drawn to a method of changing a whole genome DNA sequence of an organism from a whole genome mutagenic sequence to a whole genome pre-mutagenic sequence, comprising determining the whole genome premutagenic sequence of the organism a the time of conception, and after the conception, comparing the whole genome sequences to determine a plurality of mutations, preparing a treatment that can cause the whole genome mutagenic DNA sequence be changed to whole genome premutagenic sequence. Dependent claims 9-22 all require changing a whole genome DNA. 
Claim 4 recites “a method of substantially changing a DNA sequence of an organism,” which is interpreted as changing whole genome DNA sequence because there is no limiting definition for the word “substantial.” Dependent claims 5-8 all require substantial change of a whole genome DNA.
The breadth of the claim
The scope of claim 1 is rather broad. It encompasses a method of changing whole genome DNA in a wide variety of high eukaryotic organisms, which includes human, and all types of the cells in the organism. It encompasses change large size whole genome DNA in adult organism with many mutations. 
The teaching from the specification and the presence of working examples
The specification teaches cancer is caused by a wide spectrum of different cascading mutations and ultimately different and constantly evolving disease, and the same has been shown with aging. The specification teaches that no one has discovered a definitive cause of aging in humans or other animals, but current evidence points to aging being an emergent phenomenon resulting from failure of a large number of different pathways and processes (paragraph [0007]-[0009]). The specification teaches that the method named multiplexed homologous template repair (MMHTR) may be used to replace in every cell in an organism’s body, the current, mutagenic, whole-genome sequence of the cell with a pre-mutagenic copy of the organism’s whole-genome DNA sequence. The specification teaches that such as complete replacement will turn back the clock on the organism’s genome, removing any accumulated damage, and returning each cell and the entire organism, to a germline state.  The specification teaches that only nuclear DNA sequence is replaced but the gene expression pattern would not be disrupted or altered (paragraph [0012]-[0013]).  For the treatment, changing agent material, (that can change the mutagenic whole genome DNA to premutagenic DNA), the specification teaches it may be administered to one or more of the cells of the organism, and it is species specific (paragraph [0127]).  The specification teaches that the agent may include a donor sequence or homology repair template (paragraph [0157]-[0159]). The specification listed a number of Cas nucleases as example to perform the method of whole genome DNA replacement (paragraph [0178]-[0185]).  However, the specification does not teach or give example for changing a mutagenic whole-genome sequence of premutagenic whole genome sequence using the listed nucleases. Nor does the specification teaches other nucleases may accomplish such purpose. As such, whether using the listed nucleases or other so called changing agent can change whole-genome DNA for any organism, including human, is unpredictable.
The teaching from prior art and the level of predictability in the art
The state of prior art at the time of filing is very underdeveloped with regard to whole-genome DNA replacement. As stated in the specification, prior methods of modifying DNA sequences using CRISPR are all directed to affecting small sub-sequences of DNA that are known to relate to a disorder or disease in a similar way for most members of a species of an organism.  The prior art does not describe any changing agent that can accomplish whole-genome DNA replacement as claimed or a method of changing whole genome DNA in high eukaryotic cell such as human cell. In a summary written by Wang (Journal of Cellular Molecular Medicine, 2020, Vol. 24, pages 3256-3270), 4 years after the filing of the present application, it describes many advances in using class 2 CRISPR systems for molecular manipulations, including introducing insertion or deletions through targeted DNA cleavage followed by NHEJ repair, targeted sequence replacement via CRISPR induced HDR, transgenesis (pages 3263-3264).  However, there is no mention that mutagenic whole genome sequences may be replaced by premutagenic whole genome sequence.  As such, whether the claimed method is achievable in an organism with whole genome DNA replacement is unpredictable in the art at the time of filing.
The amount of experimentation required
In summary, there is not teaching from prior art that whole genome DNA from high eukaryotic cell including human may be replaced by a “changing agent.” The skilled artisan would thus have to rely on the teaching solely from specification to practice the method as claimed. However, the specification does not teach or provide a single example that a whole DNA genome is changed using the method as claimed, nor does the specification teaches changing agent that can accomplish whole genome DNA changing. The skilled artisan would thus engage in undue experimentation to practice the claimed method of claim 1 and 4 and their dependent claims.  Therefore, the claimed method is not enabled by the present application.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELINE X QIAN whose telephone number is (571)272-0777. The examiner can normally be reached M-F (9-5:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELINE X QIAN/            Primary Examiner, Art Unit 1636